Citation Nr: 1709791	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to August 3, 2016, and 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1997 to July 1997, December 2000 to January 2005, and May 2006 to November 2008.  

This appeal comes to the Board of Veterans Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  
In November 2014, the Board decided the Veteran's claims for increased rating.  The Veteran appealed this decision to the U S Court of Appeals for Veterans Claims (Court), and in October 2015, the matter was partially vacated and remanded to the Board pursuant to a Joint Motion for Partial Remand.  

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned.  The transcript has been associated with the record.  

Regarding the PTSD claim, additional evidence, notably VA and private evaluation records and VA treatment records, were associated into the record after the November 2013 supplemental statement of the case (SSOC).  The Veteran, through his representative, has waived VA consideration of all evidence submitted by him and his representative.  See November 2016 statement.  The Veteran has not specifically waived adjudication of the evidence associated with the record by VA.  However, with the exception of the VA treatment records associated with the record in February 2017, the evidence was adjudicated in a December 2016 rating decision that assigned a staged increased rating and the Veteran was provided notice of that decision.  With regard to the evidence associated with the record in February 2017, the only records postdating those considered in the December 2016 rating decision are not pertinent to the claim.  Thus, after consideration of the record, including statements from the Veteran's representative that indicate a desire to have the matter adjudicated promptly, the Board finds no prejudice from adjudicating the claim at this time.  See 38 C.F.R. § 20.1304 (2016).  

The issue of entitlement to an increased rating for a left ankle disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 3, 2016, the Veteran's PTSD results in reduced reliability and productivity; it has not resulted in deficiencies in most areas or unemployability.  

2.  Beginning on and after August 3, 2016, the Veteran's PTSD was manifested by no more than occupational and social impairment that involves deficiencies in the areas of thinking, family relationships, and mood, and at no point, has his PTSD disability been manifested by symptoms that more closely approximate total occupational and social impairment


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to August 3, 2016, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD beginning on and after August 3, 2016, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The record includes examination reports, most recently in 2016, and these reports, and the concurrent medical records, reveal all findings necessary to determine the impairment associated with the PTSD, to include on occupational functioning.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9411, which provides a 50 percent disability rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 71 to 80 represents absent minimal symptoms (e.g. mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The record reveals the Veteran's endorsement of symptoms including intrusive thoughts, sensitivity to loud noises, nightmares, and sleep impairment.  He has maintained relationships with his mother and children and at least two friends and has had significant romantic partners during the period of the claim.  The record indicates that he worked fulltime in 2010, then went to school for several years, and then returned to working fulltime from August 2012 to October 2015.  He has reported that his employment stopped in October 2015 because of ankle surgery.   
 
A March 2009 VA examination record reveals the Veteran's history that he was not working because there were "really not many jobs out there" and that "nothing ha[d] come through yet."  The Veteran reported psychiatric symptoms of sleep impairment, reacting to loud noises, and "always thinking" about Iraq.  He reported that the symptoms were "definitely not bad enough to kill [him]self" but "not any fun having to deal with."  He reported that he had custody of his daughter.  He reported that he "pretty much" kept to himself.  He denied assaultiveness or a history of suicide attempts.  Impairment of thought process was not found, and delusions and hallucinations were quickly dismissed as symptoms.  The Veteran was described as "normal" and euthymic.  He presented positively with respect to personal hygiene and attire, and he was fully oriented.  Memory loss was not reported, and obsessive and ritualistic behavior was denied.  Speech was normal, speech pattern was consistent, and cognition was linear and logical.  The Veteran did not specifically endorse depression but conceded periods of anxiety.  The examiner assigned a GAF of 66.  

The August 2009 notice of disagreement reveals the Veteran's history that he "sometimes" felt depressed or panicked.  He also reported that he had to decline some occupational opportunities due to his PTSD symptoms.  

A June 2010 VA treatment record reveals the Veteran's history of hypervigilance, shortened temper, irritability, difficulty sleeping, difficulty concentrating, social isolation, emotional numbness, anxiety, intrusive memories, and nightmares.  He denied difficulty with activities of daily living, forgetfulness, anger to the point of losing control, trouble relating to others, depression, suicidal thoughts or behavior, and homicidal thoughts or behavior.  The record indicates that the Veteran worked full time.  He reported a "wonderful" relationship with his mother.  He also reported having friends but denied having an emotional support.  He reported that his family, including his daughter, was in another state.  Examination revealed that the Veteran was fully oriented with euthymic mood and consistent affect.  There was no perceptual disturbance, and thought process and association were normal.  Insight and judgment were normal, and memory seemed intact.  The Veteran demonstrated no symptom of duress, suicidal ideation, or homicidal ideation.  

An August 2010 VA examination record reveals the Veteran's history of nightmares, repetitive thoughts, sleep disturbance, hyperstartle reflex, and hypervigilance.  The examiner noted that the symptoms were mild.  The Veteran reported that the symptoms affected his daily functioning only in that he became easily startled and that when he heard loud noises at work, he might become unsettled.  He reported one occasion where he had increased anxiety symptoms and had to leave work.  He reported a close relationship with his mother.  He reported relationships with his siblings, though not as good as before service because they "all live in different places."  He reported a cordial relationship with his ex-wife and "good" relationship with his children.  He reported that he had been working for seven months and described his relationship with his supervisor as "good" and his relationship with his coworkers as "respectful."  He reported missing a half-day of work due to increased anxiety symptoms.  Examination revealed normal orientation and appropriate hygiene.  Behavior was appropriate, and affect and mood were normal.  Communication, speech, and concentration were normal, and there was no suspiciousness, delusion, or hallucination.  The Veteran reported weekly panic attacks.  Thought process was appropriate, and memory and abstract thinking were normal.  Judgment was not impaired, and suicidal and homicidal ideation was absent.  The examiner assigned a GAF of 88.  The examiner reported that the PTSD affected the Veteran's employment and overall quality of life due to symptoms of decreased sense of security and employment instability.  The examiner determined the Veteran was able to maintain adequate work and supervisory relationships but had not had stable employment since his discharge from service.  The examiner added that the Veteran was able to establish and maintain effective relationship and family role functioning and had no difficulty with recreation or leisurely pursuits.  

An April 2011 VA treatment record reveals the Veteran's history that he had moved to another state to be closer to his mother and daughter.  He was fully oriented, and thought process appeared logical.  A depression screen was suggestive of moderate depression.  A PTSD screen reports his history of thoughts of taking his life.  He explained that he would wonder if he was always going to be like he was symptomatically.  He denied suicide plan or attempt, and the examiner found no warning signs for self-harm.  A May 2011 VA treatment record reveals the Veteran's history of sleeping approximately four hours per night on average.  He added that he felt restless and easily irritated and was anxious about objects in the road.  He denied being close to his family.  He reported that he was in school.  June 2011 VA treatment records indicate that the Veteran had symptoms associated with depression, anxiety, schizophrenia, and posttraumatic stress disorder.  He had a sad affect.  He denied suicidal or homicidal ideation and denied feeling hopeless about the present or future in the past week.  Grooming was good, and speech was normal.  The Veteran was oriented, and insight and judgment were fair.  Mood and affect were depressed.  Thought process was circumstantial.  He was noted to have supportive family and/or friends.  He was noted to have good self-care.  An August 2011 VA treatment record reveals the Veteran's history that he was moving to be closer to his mother and daughter.  He denied nightmares but reported constantly thinking about his combat experiences.  He reported hyperstartle reflex, avoidance of large crowds, and increased restlessness.  He denied recent panic attacks.  He reported irritable mood and losing his temper but reported that he was "able to walk away" "most times."  He denied depression, anhedonia, or suicidal or homicidal ideation.  He reported going to the gym and sports bars to watch ball games.  He reported speaking to his brother a "couple" of times a week.  Examination revealed that the Veteran was oriented with adequate grooming.  Speech was rapid.  Mood was anxious, and affect was congruent.  Thought process was goal-directed and there was no hallucination, delusion, or paranoia.  He denied suicidal or homicidal ideation.  There was no deficit in short or long-term memory, attention, concentration, or ability to think abstractly, and insight and judgment were intact.  The examiner assigned a GAF of 55/60.  

An October 2011 VA treatment record reveals the Veteran's history of improved depression though he remained "anxious and busy."  He was attending school full-time and keeping up with assignments.  He reported that his anxiety was under control as long as he was doing something.  He reported that when he was not in school, he was nervous and paced and was hypervigilant.  He denied panic attacks or nightmares.  He reported thinking about his combat experiences almost every day.  He denied problems with anger or angry outburst, depression, anhedonia, or suicidal or homicidal ideation.  He reported going to the gym and sports bars to watch sports.  He reported speaking to his brother a "couple" of times a week.  Examination revealed that the Veteran was oriented with adequate grooming.  Speech was rapid.  Mood was anxious and affect was congruent.  Thought process was goal-directed and there was no hallucination, delusion, or paranoia.  He denied suicidal or homicidal ideation.  There was no deficit in short or long-term memory, attention, concentration, or ability to think abstractly, and insight and judgment were intact.  The examiner assigned a GAF of 55/60.  

A January 2012 VA examination record reports that there was complaint of mild memory loss, attention, concentration, or executive function without objective evidence on testing.  Judgement, consciousness, and communication were noted to be normal, and the Veteran was noted to always be fully oriented.  The record reports that social interaction was frequently inappropriate.  The record indicates that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them.  The examiner indicated that the Veteran's PTSD may interfere with work but would not prevent him from working.  A November 2012 addendum reports the examiner's determination that the Veteran's PTSD resulted in frequently inappropriate social interactions, avoidance of people, thinking about the trauma, short temper, and fidgeting and restlessness.  

January 2012 lay statements report that the Veteran exhibited social isolation, less involvement with others, diminished hygiene, mood swings, and low frustration tolerance.  The Veteran also submitted a statement in which he reported agitation, low frustration tolerance, "very short" attention span, impaired concentration, and getting into arguments over "nothing."   

A March 2012 VA examination record reveals the examiner's determination that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF of 54.  The record indicates that the Veteran lived with his girlfriend and her children.  He reported that his relationship with his girlfriend was "fair" though he suggested he was irritable and withdrawing.  He reported "fair" relationship with his biological children.  He reported two close friends and denied casual friends.  He reported that he was close to his mother.  He reported working out four to five times per week.  He reported that he was a part-time student and denied missing school due to psychiatric issues though he reported that he had concentration problems that made it more difficult to learn and maintain information and issues being in crowds.  He reported that he last worked in 2010 and that he quit after getting into a fight with a customer.  He reported problems with concentration when working.  Examination revealed symptoms of chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances.  The examiner provided an addendum in November 2012.  The examiner noted that the symptoms that this Veteran demonstrated related to PTSD were recurrent and distressing recollections of this trauma, recurrent nightmares of the trauma, intense psychological and physiological reactivity to trauma related cues, efforts to avoid thoughts feelings or conversations related to the trauma, efforts to avoid activities related to the trauma, feelings of detachment and restricted range of affect, problems with sleep, irritability, hypervigilance, and an exaggerated startle reaction.  The examiner added that the PTSD did not render the Veteran unable to secure and maintain substantially gainful employment though it would result in moderate to considerable difficulty with respect to his ability to do so.  The examiner further added that there was not evidence of depression at the time of examination.  

A June 2012 VA treatment record reveals the Veteran's history of nightmares and sleep impairment.  The record indicates that he has stopped taking Zoloft.  A December 2012 VA treatment record indicates that depression screen showed mild depression.  

May 2013 VA treatment records reveal the Veteran's history of severe hypervigilance with flashbacks triggered by loud noises, difficulty driving due to scanning for explosive devices, initial insomnia, and early morning awakening due to anxiety.  He denied suicidal or homicidal ideation.  The Veteran reported that his social activity was limited to trying to go to the gym and occasionally going out with his significant other, and he reported diminished enjoyment of these activities.  He reported that he had been "very outgoing" in the past.  The Veteran reported using "very subtle" avoidance strategies to manage anxiety, such as shopping late at night.  Examination revealed good personal hygiene and appearance.  Speech was normal, and there was no suicidal or homicidal ideation, hallucination, or delusion.  Mood was anxious, and affect was constricted or slightly blunted.  Thought process was logical, and the Veteran was oriented.  Memory was intact, and judgment and insight were fair.  GAFs of 55 and 61 were assigned.  

A June 2013 VA treatment record reveals the Veteran's history that he was "doing well."  He reported getting six hours of sleep most nights and getting out "a bit more" socially.  He denied suicidal or homicidal ideas.  He reported persistently marked hypervigilance and reported that he was still "a homebody."  He reported a "slight" decrease in full flashbacks but still had frequent intrusive thoughts that interfered with performance and task completion.  Examination revealed that the Veteran was fully oriented with good personal hygiene and good appearance.  Speech was normal.  Mood was anxious, and affect was euthymic.  Thought process was logical, and memory was grossly intact.  Judgment was intact but insight was limited.  A GAF of 55 was assigned.  

A June 2014 VA treatment record indicates that the Veteran's speech was pressured.  Affect was appropriate, and he was oriented.  He reported sleep impairment.  He denied suicidal or homicidal ideation.  A July 2014 VA treatment record reveals the Veteran's history of persistent "jumpiness" and difficulties with intermittent awakenings and nightmares.  He also reported being avoidant of crowds.  He reported that he was managing one-to-one interactions "well" and was able to manage excessive anger when it arose.  He denied suicidal or homicidal ideation.  The record notes that the Veteran had not been compliant with his medication.  Examination revealed that the Veteran was oriented with good personal hygiene and neat appearance.  Speech was normal.  He had intermittent anxiety, and affect was euthymic.  Thought process was logical, and memory was grossly intact.  Judgment was intact, and insight was fair.  

A January 2015 VA treatment record reveals the Veteran's history that he had discontinued sertraline.  He reported increased anxiety and irritability and persistent social avoidance.  He denied suicidal ideation.  Examination revealed that the Veteran was oriented with good personal hygiene and neat appearance.  Speech was normal.  Mood was anxious/irritable, and affect was constricted.  Thought process was logical, and memory was grossly intact.  Judgment was intact, and insight was fair.  A March 2015 VA treatment record reveals the Veteran's history of no "real change" in his symptoms.  Examination revealed that the Veteran was oriented with good personal hygiene and neat appearance.  Speech was normal.  Mood was anxious/irritable, and affect was euthymic.  Thought process was logical but concrete, and memory was grossly intact.  Judgment was intact, and insight was fair.  

A June 2015 VA treatment record reveals the Veteran's history of increased forgetfulness for six to eight months.  He also reported significant sleep impairment.  A depression screen was suggestive of mild depression.  The Veteran denied anhedonia, feelings of depression or hopelessness, feeling like a failure, trouble concentrating on things such as reading or watching television, or having thoughts that he would be better off dead or of hurting himself in some way.  

A July 2015 spousal statement reports that the Veteran was a "wonderful" husband who provided support for his family.  The Veteran's spouse reported that the Veteran exhibited impaired memory of past actions and conversations, inability to concentrate, periodic anhedonia, panic attacks, and mood swings.  

A September 2015 VA treatment record reveals the Veteran's history of recent onset of attention/concentration problems characterized by increased distractibility, forgetfulness, and difficulties sustaining attention.  He reported need for greater attention to remain focused and remain on track with daily tasks.  He explained that he quickly forgot things if he does not write them down or do them right away.  The Veteran reported fair social support.  Evaluation revealed appropriate behavior, good hygiene, normal orientation, and normal speech and communication.  There was no hallucination or delusion, and attention and concentration were fair.  Affect was restricted, and mood was dysphoric.  The record notes that the Veteran's overall testing performance could "best be described as highly variable and at times clearly non-credible."  The record explains that on very easy freestanding measures of test validity (specifically designed to assess for variable levels of task engagement and exaggeration of cognitive deficits), he failed two measures and that failure on any of these measures indicates likely exaggeration of cognitive deficits unless the patient had clear evidence of dementia or other severe cognitive limitations (which was not consistent with the Veteran's general presentation or medical history).  The record adds that the Veteran's performance across several "very easy" measures was worse than the performance of those typically diagnosed with dementia and that the Veteran often performed in the average range on much more challenging memory/cognitive tasks.  The examiner found the inconsistency suggested a high likelihood of invalid test results.  The examiner added that it was "quite atypical" that the Veteran could recall 8 of 9 words on a word list (average range) but recall zero words from the list after 10 minutes and that the Veteran recalled one word 5 separate times during the learning trials but then claimed to not recognize that word on a much easier yes/no trial or an even easier forced choice trial. 

An October 2015 VA depression screen was suggestive of no depression.  The Veteran denied anhedonia, feelings of depression or hopelessness, feeling like a failure, trouble concentrating on things such as reading or watching television, or having thoughts that he would be better off dead or of hurting himself in some way.  

A November 2015 VA treatment record reveals the Veteran's history of increased hyperarousal, startle reflex, anxiety, intrusive thoughts, and awakenings at night since he stopped working prior to ankle surgery.  He denied suicidal or homicidal ideation.  He reported continued difficulty concentrating.  The record notes that neuropsychology testing results were invalid.  Examination revealed that the Veteran was fully oriented with good personal hygiene and neat dress.  Speech was normal, and language was articulate.  Thought process was logical, associations were intact, and memory was grossly intact.  Attention, concentration, and judgment were intact.  Insight was limited.  

A December 2015 VA examination record reveals the Veteran's history of improved relationship with his wife.  He reported infrequently attending church with his wife and seldom going out to eat.  He reported that he had no friends in the area.  He reported that he picked up after himself and took care of activities of daily living.  He reported that he infrequently ventured outside the home.  He reported that he worked for 3.5 years and was a "reliable employee" but was fired the day before ankle surgery.  He denied problems with his boss or other employees or customers.  There was no complaint of impairment of memory, attention, concentration, or executive function.  Judgment was normal.  Social interaction was routinely appropriate, and he was fully oriented.  He was able to communicate and comprehend, and consciousness was normal.  

A December 2015 VA PTSD examination record reveals the examiner's determination that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The record reveals the Veteran's history of improved relationship with his spouse.  He reported that he enjoyed working out at the gym.  He denied local friends.  He reported that he was terminated from his previous job after informing them that he needed ankle surgery.  He reported that his functioning and symptoms were "about the same," though he felt "a little more" frustration and irritability.  He reported that being around a crowd of people impacted his work, explaining that his work was affected by his setting.  The record indicates that the Veteran was capable of completing personal hygiene tasks independently.  The examiner found symptoms of depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran was neatly groomed.  Mood was anxious, and affect was constricted.  There was no suicidal or homicidal ideation, delusion, or hallucination.  Memory, attention, and concentration were intact, and thought process was linear and goal-directed.  Insight was good, and judgment was fair.  The examiner found the PTSD resulted in mood and sleep disturbance and "some" decreased concentration.  The examiner found the Veteran's symptoms were moderate.  The examiner noted that the symptoms impacted the Veteran's ability to understand, persist, and complete complex tasks but did not preclude the Veteran from completing work tasks away from the public.  The examiner found PTSD would not render him unable to obtain and maintain gainful employment of either sedentary or physical nature.  

December 2015 VA treatment records reveal that the Veteran was in "healthy" relationships and regular communication with his children.  Examination revealed appropriate appearance and behavior.  The Veteran was fully oriented, and speech was normal.  Affect was appropriate with restricted range.  Thought process was logical and goal-directed, and there was no abnormal thought content.  The Veteran denied suicidal or homicidal idea.  Memory and cognition were grossly intact, and judgment and insight were fair.  The records indicate that there was no evidence of altered mental state.  

A January 2016 VA treatment record reports that the Veteran's behavior was appropriate.  There was some hyperarousal.  He was fully oriented, and speech was normal.  Affect was normal with restricted range.  Thought process was logical and goal-directed, and there was no abnormal thought content.  The Veteran denied suicidal or homicidal idea.  Memory and cognition were grossly intact, and judgment and insight were fair.  A March 2016 VA treatment record indicates that the Veteran's thought process was logical and his mood/affect euthymic.  He reported that his symptoms were "stable."  A May 2016 statement reports the Veteran's history that he was unable to drive because of panic attacks.  

An August 2016 private medical opinion reveals the Veteran's history of current symptoms of sleep impairment, nightmares, exaggerated startle response, hypervigilance, and intrusive thoughts.  He reported being "extremely upset" around places, people, and events that remind him of the military.  He reported emotional numbing and absence of feelings since service.  He denied having close friends and reported that his interpersonal relationships were "rocky."  He added that he felt alienated from others and had difficulty trusting others.  He reported a sense of doom and negativity and a loss of interest in things he previously enjoyed.  There were reported "some" blanks in his memory regarding certain aspects of his trauma.  He reported frequent bouts of irritability, outbursts of anger, impaired concentration, and difficulty staying focused.  The examiner found there was severe social, personal, and occupational impairment from difficulty concentrating, generalized anxiety with at least one panic attack weekly, short and long-term memory loss, intrusive thoughts/flashbacks, sleep disturbance, overwhelming feelings of anger and sorrow, withdrawal, and bouts of severe depression.  The examiner determined the Veteran's PTSD was "moderately severe" resulting in deficiencies in most areas.  The examiner added that the majority of GAF scores have been in the 50 to 60 range.  The examiner found the GAF score of 88 was inappropriate considering the symptoms.  Specifically, the examiner noted that the Veteran did not participate in family gatherings and had poor concentration and memory, bouts of irritability and outbursts of anger, and difficulty establishing and maintaining effective relationships.  

A September 2016 VA medical report reveals the Veteran's history of four to five panic attacks per week.  He reported that he wished to restart treatment.  A September 2016 VA treatment record reveals that the Veteran's appearance was appropriate.  Eye contact was good, and he was fully oriented.  Speech was normal, and affect was appropriate with restricted range.  Thought process was logical and goal-directed, and there was no abnormal thought content.  The Veteran reported suicidal ideation but no plan or intent.  Memory and cognition were grossly intact.  

A September 2016 Disability Benefits Questionnaire by the medical professional who provided the August 2016 opinion reveals the finding that the PTSD results in serious symptoms and deficiencies in most areas.  The examiner assigned a GAF of 47.  The examiner determined the PTSD was associated with depressed mood, anxiety, weekly panic attacks, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short and long-term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; and impaired impulse control.  

An October 2016 VA examination record reveals the examiner's determination that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The record reveals the Veteran's history of marital stress related to sleep issues, including nightmares.  He reported low frustration tolerance.  He reported that he did not see his mother or siblings often and did not socialize much.  He added that he had been trying to get back to going to the gym but found it difficult to be around people.  The Veteran reported increased irritability since the previous examination in December 2015.  The examiner noted symptoms including depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  Examination revealed that the Veteran was well groomed.  Speech was normal.  There was no hallucination, and thought process was linear.  Thought content was reality based, and the Veteran was fully oriented.  Memory was intact, and attention/concentration was fair.  Impulse control was fair.  Insight and judgment were fair.  

A November 2016 VA treatment record reveals the Veteran's history that he felt "down" but did not have suicidal ideation.  A subsequent November 2016 VA treatment record reveals the Veteran's history of significant triggers for his PTSD symptoms such as noise and seeing Muslims.  He also reported flashbacks, hypervigilance, easy startle, poor sleep, depressed mood, anhedonia, restlessness, isolation, and occasional feelings of worthlessness.  He denied suicidal ideation.  He reported worsened memory issues.  He reported that bridges induce panic attacks.  He reported "some" irritability with physical outburst, notably punching a wall.  He endorsed auditory hallucination but could not remember any details.  The record indicates that he had been noncompliant with his medication.  Examination revealed that the Veteran was decently groomed.  Speech was normal, with slightly increased rate, and language was articulate.  Mood was restless and affect was constricted and mood congruent.  Thought process was logical, and the Veteran was grossly oriented.  Memory was grossly intact, and attention and concentration were intact.  Judgment was fair, and insight was limited.  

Analysis

Prior to August 3, 2016, the Veteran's PTSD is rated at 50 percent.  Upon consideration of the evidence, the Board finds the social and occupational impairment during this period more nearly approximated the reduced reliability and productivity contemplated by a 50 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.  The evidence predominantly reveals normal clinical findings regarding speech, thought process, orientation, thought content, memory, judgment, and concentration and indicates that the Veteran maintained contact with reality and control over his impulses.  Specifically, the Board notes that the record includes only one clinical finding of memory impairment (in March 2012); one finding of circumstantial thought process (in June 2011), and two findings of impaired speech, notably findings of rapid speech in August 2011 and pressured speech in June 2014.  He was able to work and/or complete an educational degree during this period without significant time lost due to psychiatric symptoms per his histories and to maintain a supportive relationship with his romantic partners, his mother, and his children.  The record also indicates that he maintained friendships with at least two people and relationships with siblings.  Furthermore, the Veteran consistently denied any current suicidal ideation or thoughts of self-harm during this period.  In this regard, the Board notes that although an April 2011 treatment record reveals his "history" of suicidal ideation, he denied current ideation and did not identify when he had the thoughts.  Based on the Veteran's consistent denial of current suicidal ideation and the April 2011 examiner's determination that he posed no risk of self-harm, the Board finds the Veteran did not exhibit suicidal ideation during this period.  Finally, there is no evidence that the Veteran was unable to function independently.  The record consistently reports that the Veteran is able to perform activities of daily living, and although there are histories of diminished hygiene, he is always appropriately dressed and groomed when presenting for examination and treatment, without history that his spouse had to help him perform these tasks.  

The record does show impairment of social and occupational functioning and deficiency in social functioning.  However, the Board finds the Veteran has predominantly normal speech, memory, thought process, orientation, judgment, insight, and ability to function independently and he was able to maintain effective relationships with at least some people and maintain substantially gainful employment, which indicates a level of functioning beyond that contemplated by a 70 percent rating.  This determination is consistent with the assessments of VA medical professionals who assigned GAF scores no lower than 54.  Thus, the Board finds a rating in excess of 50 percent is not warranted prior to August 3, 2016.  

Beginning on and after August 3, 2016, the Veteran is rated at 70 percent based on clinical evidence of worsening as of that date.  In this regard, the Board notes that private evaluation on that date revealed the first findings of rocky relationships, no close friends, short and long-term memory loss, and episodes of severe depression and that subsequent records reveal the first findings of impaired ability to function independently and impaired impulse control with episodes of violent behavior (notably punching a wall).  The Board finds a rating in excess of 70 percent is not warranted because the evidence does not demonstrate social and occupational impairment that more nearly approximates total deficiencies in most areas during this period.  The records contain no findings of total social or occupational impairment due to the psychiatric disorder, and the assigned GAF score indicates the presence of less than total impairment.  Moreover, the reported symptoms and associated impairment do not approximate the disability picture contemplated by a 100 percent rating.  The record indicates that the Veteran has had intact orientation and speech and has maintained contact with reality.  He has also maintained an effective relationship with his spouse and family members and has not posed a risk to himself or others, and he was able to provide his own history during evaluations and other medical treatment.  Although the Veteran has functional impairment, there is no evidence of total impairment as contemplated by the higher rating.  

In summary, the Veteran's symptomatology does not support the assignment of an evaluation in excess of 50 percent prior to August 3, 2016 or in excess of 70 percent beginning on and after August 3, 2016.  A higher evaluation of 100 percent is not warranted for the Veteran's PTSD disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Board has considered whether the Veteran's PTSD disability should be considered on an extraschedular basis.  The language of 38 C.F.R. § 3.321 (b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111   (2008). 

Here, the Board finds that the rating criteria contemplate the Veteran's disability, productive of the symptoms discussed above; symptoms specifically contemplated in the rating criteria.  Again, symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321  (b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  This is thus not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 50 percent prior to August 3, 2016, and 70 percent thereafter for posttraumatic stress disorder (PTSD) is denied.


REMAND

Regarding the claim for increased rating for the left ankle disability, in consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds the record would be aided by new examination.   

As for the TDIU claim, the Board finds that a remand is required in this case.  The TDIU claim is intertwined with the higher rating claim for a left ankle disability.   Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  The Veteran asserts that his service-connected disabilites impact his ability to work.  The Board notes that the Veteran is service-connected for tramatic brain injury, tinnitus, residuals of a left ankle disability and an acquired psychiatric disorder to include PTSD.  Upon remand, the RO should consider whether the Veteran's service-connected disabilities, in the aggregate, impact his ability to work.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the claim.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected left ankle disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

Ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

3.  Then, readjudicate the Veteran's claim, with consideration of all evidence associated with the record after the November 2013 SSOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


